Exhibit 10.4

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

 

Company:    SUNESIS PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”) Number of Shares:    77,220, subject to adjustment in accordance with
Article 2 below Class of Stock:    Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”) Warrant Price:    $1.30 per share Issue
Date:    October 18, 2011 Expiration Date:    The 5th anniversary after the
Issue Date Credit Facility:    This Warrant is issued in connection with the
Loan and Security Agreement dated as of October 18, 2011 among Oxford Finance
LLC, as Lender and Collateral Agent, the Lenders from time to time party
thereto, including Silicon Valley Bank, Horizon Technology Finance Corporation,
and the Company (as amended from time to time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including,
without limitation, the mutual promises contained in the Loan Agreement, HORIZON
TECHNOLOGY FINANCE CORPORATION (“HRZN;” together with any registered holder from
time to time of this Warrant or any holder of the shares issuable or issued upon
exercise of this Warrant, “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares of Common Stock (the “Shares”) at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

ARTICLE 1. EXERCISE.

1.1 Method of Exercise. Holder may exercise this Warrant in whole or in part by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Article 1.2, Holder shall also
deliver to the Company a check, wire transfer (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.

1.2 Conversion Right. In lieu of exercising this Warrant as specified in Article
1.1, Holder may from time to time convert this Warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
Warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant to Article 1.3.



--------------------------------------------------------------------------------

1.3 Fair Market Value. The fair market value of each Share shall be the closing
price of a share of Common Stock reported on the NASDAQ Capital Market for the
business day immediately before Holder delivers its Notice of Exercise to the
Company.

1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant exercisable for the number of
shares of Common Stock remaining available for purchase under this Warrant.

1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

1.6 Treatment of Warrant Upon Acquisition of Company.

1.6.1 “Acquisition”. For the purpose of this Warrant, “Acquisition” means any
sale, license, or other disposition of all or substantially all of the assets of
the Company, or any reorganization, consolidation, or merger of the Company
where the holders of the Company’s securities immediately before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity immediately after the transaction.

1.6.2 Treatment of Warrant at Acquisition.

A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is not an asset sale and in which the consideration is cash,
Marketable Securities, or a combination thereof, either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will expire upon the consummation of such Acquisition. The Company shall provide
the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.

B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets (and only its assets) to a third party that is not an Affiliate
(as defined below) of the Company (a “True Asset Sale”), either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will continue until the Expiration Date if the Company continues as a going
concern following the closing of any such True Asset Sale. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.



--------------------------------------------------------------------------------

C) Upon the closing of any Acquisition other than those particularly described
in subsections (A) and (B) above, the successor entity shall assume this
Warrant, and shall succeed to, and be substituted for (so that from and after
the date of such Acquisition, the provisions of this Warrant referring to the
“Company” shall refer instead to the successor entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such successor entity had
been named as the Company herein. Upon the closing of the Acquisition, this
Warrant shall be exercisable for, in lieu of the Shares, the same securities,
cash, and property as would be payable for the Shares issuable upon exercise of
the unexercised portion of this Warrant as if such Shares were outstanding on
the record date of such Acquisition and subsequent closing. The Warrant Price
and/or number and type of securities subject to this Warrant following such
Acquisition shall be adjusted accordingly (as determined in good faith by the
Board of Directors of the Company).

As used herein (x) “Affiliate” shall mean any person or entity that owns or
controls directly or indirectly ten (10) percent or more of the Common Stock,
any person or entity that controls or is controlled by or is under common
control with such persons or entities, and each of such person’s or entity’s
officers, directors, joint venturers or partners, as applicable; and
(y) “Marketable Securities” shall mean securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
or convert this Warrant on or prior to the closing thereof is then traded on a
national securities exchange or over-the-counter market; (iii) Holder would not
be restricted by contract or by applicable federal or state securities laws from
publicly re-selling, within six (6) months following the closing of such
Acquisition, all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to convert this Warrant
pursuant to Section 1.2 above in full on or prior to the closing of such
Acquisition; and (iv) the issuer has a market capitalization, as of the date
immediately prior to and on the closing of such Acquisition of at least
$200,000,000.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its Common Stock payable in shares of Common Stock, or other securities of the
Company, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred. If the Company subdivides the shares of
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased. If the outstanding
shares of Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased. Any adjustment made pursuant to the first sentence of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend, and any adjustment pursuant
to the second and third sentences of this paragraph shall become effective
immediately after the effective date of such subdivision or combination.



--------------------------------------------------------------------------------

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any changes
in the Common Stock by reason of recapitalizations, reclassifications,
exchanges, substitutions, combinations, reorganizations, liquidations or similar
transactions, or other event that results in a change of the number and/or class
of the securities issuable upon exercise or conversion of this Warrant, Holder
shall be entitled to receive, upon exercise or conversion of this Warrant, the
number and kind of securities and property that Holder would have received for
the Shares if this Warrant had been exercised immediately before such event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or conversion of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or
conversion of this Warrant. The amendment to this Warrant shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 2 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Article 2.2
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events.

2.3 Intentionally Omitted.

2.4 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issuance, or sale of its securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be observed or performed under this Warrant by the Company, but shall at all
times in good faith assist in carrying out of all the provisions of this Article
2 and in taking all such action as may be necessary or appropriate to protect
Holder’s rights under this Article against impairment.

2.5 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.

2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company shall promptly notify Holder in writing, and, at the Company’s
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer setting forth such adjustment and the facts upon
which such adjustment is based. The Company shall, upon written request, furnish
Holder a certificate setting forth the Warrant Price in effect upon the date
thereof and the series of adjustments leading to such Warrant Price.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants and
covenants to the Holder as follows: All Shares which may be issued upon the
exercise of the purchase right represented by this Warrant, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or



--------------------------------------------------------------------------------

other securities and whether or not a regular cash dividend; (b) to effect any
reclassification or recapitalization of any of its stock; or (c) to merge or
consolidate with or into any other corporation, or sell, lease, license, or
convey all or substantially all of its assets, or to liquidate, dissolve or wind
up, then, in connection with each such event, the Company shall give Holder:
(1) at least 10 days prior written notice of the date on which a record will be
taken for such dividend, distribution, or subscription rights (and specifying
the date on which the holders of Common Stock will be entitled thereto) or for
determining rights to vote, if any, in respect of the matters referred to in
(a) above; (2) in the case of the matters referred to in (b) and (c) above at
least 10 days prior written notice of the date when the same will take place
(and specifying the date on which the holders of common stock will be entitled
to exchange their common stock for securities or other property deliverable upon
the occurrence of such event). Notwithstanding the foregoing, the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice. Company will also
provide information requested by Holder reasonably necessary to enable the
Holder to comply with the Holder’s accounting or reporting requirements.

3.3 Reserved.

3.4 No Shareholder Rights. Except as provided in this Warrant, the Holder will
not have any rights as a shareholder of the Company until the exercise of this
Warrant.

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER. The Holder represents and
warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by the Holder will be acquired for investment for
the Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Securities Act of 1933,
as amended (the “Act”). Holder also represents that the Holder has not been
formed for the specific purpose of acquiring this Warrant or the Shares.

4.2 Disclosure of Information. The Holder has received or has had full access to
all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.

4.3 Investment Experience. The Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that the Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables the Holder to be aware of the character,
business acumen and financial circumstances of such persons.



--------------------------------------------------------------------------------

4.4 Accredited Investor Status. The Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

4.5 The Act. The Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of the Holder’s investment intent as
expressed herein. The Holder understands that this Warrant and the Shares issued
upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.

ARTICLE 5. MISCELLANEOUS.

5.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the Expiration Date.

5.2 Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part without compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to any “affiliate” (as such term is defined in Regulation D
promulgated under the Act) of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of current information as
referenced in Rule 144(c), Holder represents that it has complied with Rule
144(d) and (e) in reasonable detail, the selling broker represents that it has
complied with Rule 144(f), and the Company is provided with a copy of Holder’s
notice of proposed sale.

5.4 Transfer Procedure. After receipt by Holder of the executed Warrant, HRZN
may transfer all or part of this Warrant to one or more of HRZN’s affiliates
(each, an “HRZN Affiliate”), by execution of an Assignment substantially in the
form of Appendix 2. Subject to the provisions of Article 5.3 and upon providing
the Company with written notice, HRZN, any such HRZN Affiliate and any
subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant to any transferee, provided,



--------------------------------------------------------------------------------

however, in connection with any such transfer, the HRZN Affiliate(s) or any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable).

5.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant and the initial transfer
described in Article 5.4 above, all notices to the Holder shall be addressed as
follows until the Company receives notice of a change of address in connection
with a transfer or otherwise:

Horizon Technology Finance Corporation

312 Farmington Avenue

Farmington, Connecticut 06032

Attn: Legal Department

Telephone: (860) 676-8657

Facsimile: (860) 676-8655

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

SUNESIS PHARMACEUTICALS, INC.

395 Oyster Point Boulevard, Suite 400

South San Francisco, California 94080

Attn: Chief Financial Officer

Telephone: (650) 266-3717

Facsimile: (650) 266-3505

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.3 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to the Holder.



--------------------------------------------------------------------------------

5.9 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Dated as of the Issue Date indicated above.

 

“COMPANY”     SUNESIS PHARMACEUTICALS, INC.     By:  

/s/ Daniel N. Swisher, Jr.

    By:  

/s/ Eric H. Bjerkholt

Name:   Daniel N. Swisher, Jr.     Name:   Eric H. Bjerkholt Title:   President
and Chief Executive Officer     Title:   Senior Vice President, Corporate
Development and Finance, Chief Financial Officer and Corporate Secretary
“HOLDER”       HORIZON TECHNOLOGY FINANCE CORPORATION       By:  

/s/ Gerald A. Michaud

      Name:  

Gerald A. Michaud

        (Print)      

Title:

 

President

     



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. Holder elects to purchase             shares of the common stock of SUNESIS
PHARMACEUTICALS, INC., par value $0.0001 per share (the “Common Stock”),
pursuant to the terms of the attached Warrant, and tenders payment of the
purchase price of the shares in full.

[or]

2. Holder elects to convert the attached Warrant into shares of Common Stock in
the manner specified in the Warrant. This conversion is exercised for
            of the Shares covered by the Warrant.

[Strike paragraph that does not apply.]

3. Please issue a certificate or certificates representing the shares of Common
Stock in the name specified below:

  

 

      Holders Name      

 

     

 

      (Address)   

4. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

HOLDER:

 

By:     Name:  

 

Title:  

 

(Date):  

 



--------------------------------------------------------------------------------

APPENDIX 2

ASSIGNMENT

For value received, Horizon Technology Finance Corporation hereby sells, assigns
and transfers unto

 

Name:   [HRZN TRANSFEREE] Address:  

 

Tax ID:  

 

that certain Warrant to Purchase Stock issued by SUNESIS PHARMACEUTICALS, INC.
(the “Company”), on October 18, 2011 (the “Warrant”) together with all rights,
title and interest therein.

 

HORIZON TECHNOLOGY FINANCE CORPORATION By:  

 

Name:  

 

Title:  

 

 

Date:  

 

By its execution below, and for the benefit of the Company, [HRZN TRANSFEREE]
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

[HRZN TRANSFEREE] By:  

 

Name:  

 

Title:  

 